DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “fins that reflect sound waves to ear holes” (claim 8, lines 1-2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Furthermore, the drawings are objected to because fig. 1 includes a plurality of free floating structures, however, some form of connection such as a bracket or connecting axis is missing. If the plurality of structures are part of the same assembly, some form of connection is needed to show that they are part of the same assembly, if they are not part of the same assembly, then each separate structure needs to be in a separate figure. See 37 CFR 1.84(h)(1).
Furthermore, the drawings are objected to because the outline of the drawings in figs. 1-4 are dotted and dashed, making the drawing unclear. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined and any text shown in a figure must be made legible. Additionally, the weight of all lines and letters must be heavy enough to permit adequate reproduction. See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “means” in line 7 of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-2, 5, 7-8, and 10-11 are objected to because of the following informalities:    
In Claim 1, line 2, the term “An elongated body” is suggested to be changed to --an elongated body-- in order to fix typographical error. 
In Claim 1, line 14, the term “filters (45a) and (45b)” is suggested to be changed to --inhalation filter (45a) and exhalation filter (45b)-- in order to clarify the claim. 
In Claim 2, line 2, the term “the filter (45b)” is suggested to be changed to --the exhalation filter (45b)-- in order to clarify the claim. 
In Claim 5, line 6, the term “A breathing” is suggested to be changed to --a breathing-- in order to fix typographical error. 
In Claim 5, line 2, the term “the top, nape” is suggested to be changed to --a top, nape-- in order to clarify the claim. 
In Claim 7, line 1, the term “wherein that the” is suggested to be changed to --wherein the-- in order to fix typographical error. 
In Claim 8, line 2, the term “that reflect sound waves to ear holes” is suggested to be changed to --configured to reflect sound waves to ear holes-- in order to avoid positively claiming the human body. 
In Claim 10, line 5, the term “the opposite end” is suggested to be changed to --an opposite end that is opposite to the one end-- in order to clarify the claim. 
In Claim 11, lines 15-16, the term “filters (45a) and (45b)” is suggested to be changed to --inhalation filter (45a) and exhalation filter (45b)-- in order to clarify the claim. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the hood includes fins that reflect sound waves to ear holes” (claim 8, lines 1-2) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification stated that “as depictured, the hood cover 11 may have fins that reflect sound waves to the orifices, similar to artificial ears” (page 8, lines 17-18), but provide no details as to what the fins are and where the fins are located, and how the fins would be able to deflect the sounds to the ear holes. Therefore, the disclosure lacks adequate written description to convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a removable closure (49) to secure the integral filter or separate filters (45a) and (45b) to the elongated body (44) of the mask” (claim 11, lines 15-16) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and drawings disclose that the seal (31) in fig. 4 is a structure that is similar to the removable closure (49) in fig. 1, therefore, the combination being claim in claim 11 with claim 5 lacks proper written description because it is unclear as to what embodiment would have the seal 31 as one structure and the removable closure 49 as another separate structure. Page 10 of the specification stated that “the seal 31 consists of a ring that attaches to the face shield opening 24. It is made of a flexible and resistant material such as rubber, optionally includes a tab towards the center of the opening 24 and in use tightens against the outer wall of the elongated body 44 of the breathing mask 41, to form a seal”, the same seal having tab is being shown in fig. 1 as closure 49, however, claim 11 is claiming the removable closure as a structure and seal 31 as another structure, there is no written disclosure on a hood/mask assembly where the seal 31 and the removable closure can coexist and there are inadequate written description on how the seal and the removable closure would interact with one another. Therefore, the disclosure lacks adequate written description to convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Any remaining claims are rejected for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “such filters being the same or different material, integral 45 or non-integral (45a, 45b)” (lines 11-12) is unclear as to what filters are being referred to as “such filters”, is it to one or both of the inhalation filter and exhalation filter or filters that are similar to the inhalation filter and exhalation filter, furthermore, the same or different material, integral or non-integral relative to what, relative to one another or relative to another structures.
Regarding claim 3, the limitation “a single integral filter” (line 1) is unclear if the integral filter is referring to both the inhalation filter and the exhalation filter being claimed in claim 1, lines 10-11 or an additional filter. 
Regarding claim 4, the limitation “the inhalation compartment cavity” (lines 1-2) lacks proper antecedent basis. 
Regarding claim 4, the limitation “the exhalation compartment cavity” (line 2) lacks proper antecedent basis. 
Regarding claim 5, the limitation “is inserted into a hole” (line 8) is unclear if the applicant is trying to claim a method claim or an apparatus claim, the claim is a hood assembly (apparatus), however, the limitation “is inserted into a hole” appears to be claiming a method step. 
Claim limitation “secured by means of a seal” (claim 5, line 9) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if the means is the seal, or if the limitation is treating means as a subset of the seal.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Regarding claim 7, the limitation “the hood” (line 1) is unclear if the limitation is referring to the hood assembly (claim 5, line 1) or the “hood cover” (claim 5, line 2).
Regarding claim 8, the limitation “the hood” (line 1) is unclear if the limitation is referring to the hood assembly (claim 5, line 1) or the “hood cover” (claim 5, line 2).
Regarding claim 10, the limitation “an interchangeable filter element” (lines 4-5) is unclear if the filter is the same as or different from the filter being claimed in claim 5, line 6. 
Regarding claim 10, the limitation “an elastic fastener mask” (line 3) is unclear if the applicant is trying to claim a fastener or a mask. 
Regarding claim 11, the limitation “such filters being the same or different material, integral 45 or non-integral (45a, 45b)” (lines 12-13) is unclear as to what filters are being referred to as “such filters”, is it to one or both of the inhalation filter and exhalation filter or filters that are similar to the inhalation filter and exhalation filter, furthermore, the same or different material, integral or non-integral relative to what, relative to one another or relative to another structures.
Regarding claim 13, the limitation “a single integral filter” (line 1) is unclear if the integral filter is referring to both the inhalation filter and the exhalation filter being claimed in claim 11, lines 11-12 or an additional filter. 
Regarding claim 14, the limitation “the inhalation compartment cavity” (lines 1-2) lacks proper antecedent basis. 
Regarding claim 14, the limitation “the exhalation compartment cavity” (line 2) lacks proper antecedent basis. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 5, the limitation “a hood cover, of a cloth covering the top, nape and sides of a wearer’s head” (claim 5, lines 2-3) appears to positively claiming human body parts. Applicant is suggested to use --for--, --adapted to--, --configured to-- or --whereby-- clause in order to avoid positively claiming the human body parts. 
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


          Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney (4,981,134) in view of Patterson (2008/0245364).

    PNG
    media_image1.png
    824
    817
    media_image1.png
    Greyscale

Regarding claim 1, Courtney discloses a breathing mask (1 in fig. 1 with 77 instead of 31, see fig. 5a and col 3, lines 14-32) comprising an elongated body (77, 9, and 7, figs. 1-6) having an inhalation compartment and an exhalation compartment (inhalation compartment is the compartment that is adjacent to 39 in 7 and the space that accommodate filter 5, see fig. 1, and the exhalation compartment is the compartment that is adjacent to 35 in 7, see fig. 1, col 1, line 56 to col 2, line 57); wherein an inhalation opening is arranged over the inhalation compartment and an exhalation opening arranged over the exhalation compartment (see the annotated-Courtney fig. 1 above); wherein an inhalation valve member (39, fig. 1, col 2, lines 29-57) is arranged over the inhalation opening, and an exhalation valve member (35, fig. 1, col 2, lines 29-57) arranged over the exhalation opening (see the annotated-Courtney figs. 1-2 above), an inhalation filter (5, fig. 1, col 1, line 56 to col 2, line 57) arranged in the inhalation compartment, a removable closure (3, fig. 1) to secure filter (5) to the elongated body of the mask (col 1, line 56 to col 2, line 11, Courtney discloses the closure 3, and that the closure 3 comprises snap fits projections 11 that allows disassembling), but fails to disclose an exhalation filter arranged in the exhalation compartment, and that such filters being the same or different material, integral or non-integral. 
However, Patterson teaches an exhalation filter (170, fig. 1) adjacent to an exhalation valve (137, fig. 1, paragraph 0016). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhalation valve of Courtney to be adjacent to an exhalation filter as taught by Patterson for the purpose of providing safety to others by filtering the exhalation of the wearer of the mask. 
After the modification, the inhalation filter (5 of Courtney) and the exhalation filter (170 of Patterson) can be interpreted as non-integral since Patterson discloses the exhalation filter as separate filter.
Regarding claim 3, the modified Courtney fails to disclose that a single integral filter is place in both inhalation and inhalation compartments. 
However, Courtney discloses an integral for two inhalation ports (see filter 5 for both inhalation ports located at 39 of Courtney, see figs. 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhalation filter and inhalation filter of the modified Courtney to be an integral filter as taught by Courtney for the purpose of providing a simple design having a single filter, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B)
Regarding claim 4, the modified Courtney discloses that the inhalation compartment cavity is larger than the exhalation cavity (the inhalation cavity is interpreted as the cavity that is of the inhalation compartment as shown in the annotated-Courtney fig. 1 above and the space between 7 and 9 of Courtney that formed an inhalation path, while the exhalation compartment cavity is the space of just the exhalation compartment in 7, which is smaller than the inhalation compartment cavity).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney (4,981,134) in view of Patterson (2008/0245364) as applied to claim 1 above, and further in view of Freriks (2006/0201511).
Regarding claim 2, the modified Courtney fails to disclose that the inhalation filter is made of a material with a high filtration requirement, while the exhalation filter is made of a material with a lower filtration requirement. 
However, Freriks teaches an inhalation filter is made of a material with a high filtration requirement, while the exhalation filter is made of a material with a lower filtration requirement (see paragraph 0032, Freriks discloses that the exhalation HEPA filter has different design criterial from the inhalation HEPA filter because the moisture content of exhaled breathe, thus, the exhalation filter can be of somewhat less total filtration surface, and should have a more open weave).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhalation filter and the exhalation filter of the modified Courtney to have the inhalation filter is made of a material with a high filtration requirement, while the exhalation filter is made of a material with a lower filtration requirement as taught by Freriks for the purpose of providing comfort to the user by providing a exhalation filter that does not retain moisture as much as the inhalation filter. 
If there is any doubt as to the obviousness of the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhalation filter and the exhalation filter of the modified Courtney to have the inhalation filter made of a material with a high filtration requirement, while the exhalation filter is made of a material with a lower filtration requirement for the purpose of providing a filtration requirement for a particular need of the user/patient, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney (4,981,134) in view of Patterson (2008/0245364) as applied to claim 1 above, and further in view of Russell (2004/0237962) and Suda (4,901,370).
Regarding claim 2, the modified Courtney fails to disclose that the inhalation filter is made of a material with a high filtration requirement, while the exhalation filter is made of a material with a lower filtration requirement. 
However, Russell teaches an inhalation filter having a high filtration requirement (see paragraph 0020, Russell discloses filter 0.1 micron).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhalation filter of the modified Courtney to have a high filtration requirement as taught by Russell for the purpose of providing safety to the user by allowing the inhalation filter to filter out very small particulate.
The modified Courtney fails to disclose that the exhalation filter is made of a material with a lower filtration requirement.  
However, Suda teaches an exhalation filter having a low filtration requirement (see col 6, line 60 to col 7, line 3, Suda discloses that filter 95 in fig. 7 filter 0.3 microns or larger).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhalation filter of the modified Courtney to have a low filtration requirement as taught by Suda for the purpose of providing safety to the surrounding environment by allowing the exhalation filter to filter out a particular contaminants.
If there is any doubt as to the obviousness of the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhalation filter and the exhalation filter of the modified Courtney to have the inhalation filter made of a material with a high filtration requirement, while the exhalation filter is made of a material with a lower filtration requirement for the purpose of providing a filtration requirement for a particular need of the user/patient, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Claims 5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pinson (4,411,023) or, in the alternative, under 35 U.S.C. 103 as obvious over Pinson (4,411,023) in view of Courtney (4,981,134).

    PNG
    media_image2.png
    642
    571
    media_image2.png
    Greyscale

Regarding claim 5, Pinson teaches a hood assembly (entire hood assembly shown in fig. 1) comprising a hood cover (11 and 15/17, fig. 1) of a cloth covering the top, nape and sides of a wearers head (see figs. 1-3, col 1, line 60 to col 2, line 34, Pinson discloses that 17 is a polyester cloth), a face shield (20, figs. 1 and 3), transparent, attached to hood cover, having an upper portion of sight and a lower portion of breath (see the annotated-Pinson fig. 1 above, it is noted that the term “lower portion of breath” does not provide any specific location, therefore, if the lower portion of 20 of Pinson is close to a user’s breathe inside and/or outside, it is considered as a lower portion of breath), a mask (25a, 25b, 33, 30, figs. 1-3) of a tubular body (see body of mouthpiece, figs. 1-3) including a filter element (30, fig. 3, col 2, lines 3-34), attached to the face shield (see figs. 1-2, the mask is attached to the face shield via the hood cover), wherein the breathing mask is inserted into a hole inside the face shield and secured by means of a seal (the seal is portion of the mouthpiece that seals with the user’s mouth, furthermore, in order for the mask to be shown in fig. 1, it would need to be inserted into a hole of the hood cover, see fig. 3, alternatively, the seal is 25b). However, if there is any doubt that the mask can be considered as a mask. 
Courtney teaches a breathing mask (1 in fig. 1 with 77 instead of 31, see fig. 5a and col 3, lines 14-32) of a tubular body (77 is tubular in the same manner as the applicant’s mask) comprising an elongated body (77, 9, and 7, figs. 1-6) having a seal (77) and having an inhalation compartment and an exhalation compartment (inhalation compartment is the compartment that is adjacent to 39 in 7 and the space that accommodate filter 5, see fig. 1, and the exhalation compartment is the compartment that is adjacent to 35 in 7, see fig. 1, col 1, line 56 to col 2, line 57); wherein an inhalation opening is arranged over the inhalation compartment and an exhalation opening arranged over the exhalation compartment (see the annotated-Courtney fig. 1 above); wherein an inhalation valve member (39, fig. 1, col 2, lines 29-57) is arranged over the inhalation opening, and an exhalation valve member (35, fig. 1, col 2, lines 29-57) arranged over the exhalation opening (see the annotated-Courtney figs. 1-2 above), an inhalation filter (5, fig. 1, col 1, line 56 to col 2, line 57) arranged in the inhalation compartment, a removable closure (3, fig. 1) to secure filter (5) to the elongated body of the mask (col 1, line 56 to col 2, line 11, Courtney discloses the closure 3, and that the closure 3 comprises snap fits projections 11 that allows disassembling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Pinson to be the mask as taught by Courtney for the purpose of providing additional safety and comfort to the user by allowing exhale air to leave and exit the hood through a one-way valve, thereby reducing fogging of the hood and buildup of carbon dioxide within the hood. 
After the modification, the seal is interpreted as 77 of Courtney for claims 6 and 13, the seal is interpreted as 3, 7 and 9 of Courtney, which is contained within 29 of Pinson, therefore, 3, 7, and 9 is a seal. 
Regarding claim 8, the modified Pinson discloses that the hood includes fins that reflect sound waves to ear holes (see 23 of Courtney, fig. 1 and col 2, lines 8-11 of Courtney, after the modification, the fins 21 and 23 of Courtney is part of the hood assembly, it is noted that the term “the hood” is interpreted as the hood assembly). 
Regarding claim 10, the modified Pinson discloses that the breathing mask (breathing mask of Courtney, see the modification in claim 5 above), comprises an elongated body (77, 7 and 9 of Courtney) having at one end a joint (77 of Courtney) for the whole nose-mouth of a wearer (see col 3, lines 14-19 of Courtney), an elastic fastener mask (see 33 of Courtney, fig. 1, col 2, lines 19-25) attached to the elongated body to attached the breathing mask to the user’s head (see fig. 1 and col2, lines 19-25 of Courtney), an interchangeable filter element (5 of Courtney) arranged at the opposite end of the elongated body of the breathing mask (see fig. 1, the filter 5 is opposite of the elongated body 7/9/77 of Courtney, furthermore, Courtney discloses in claim 2 that the snap fit means allows for operative removably securing together as an assembled respiratory unit, said housing member, and said inner housing member with said filter, therefore, the filter is interchangeable). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pinson (4,411,023) or Pinson (4,411,023) in view of Courtney (4,981,134) as applied to claim 5 above, and further in view of Teng (2011/0277769).
Regarding claim 6, the modified Pinson discloses that the seal consists of a flexible rubber member (see seal 77 of Courtney, Courtney discloses that the seal 77 is made from a rubber material in col 3, lines 14-19 of Courtney, furthermore, the shape of 77 is a ring due to it having an opening that is connected to 9), but fails to specifically discloses that the seal is a ring. 
However, Teng teaches a seal (20) that is ring (see figs. 1-3 and paragraph 0025). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal (77) of the modified Pinson to be a ring as taught by Teng for the purpose of providing a well-known shape for a seal cushion that would allow the mask to seal against the user. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pinson (4,411,023) or Pinson (4,411,023) in view of Courtney (4,981,134) as applied to claim 5 above, and further in view of Jurrius (5,133,344).
Regarding claim 7, the modified Pinson discloses that the hood (11 and 15/17 of Pinson) is made of a polyester material and vinyl (col 2, lines 3-6 of Pinson but fails to disclose that the hood is made of a non-woven material of hydrophobic and impermeable polypropylene. 
However, Jurrius teaches a hood (10, fig. 1) that is made from a non-woven material of hydrophobic and impermeable polypropylene (see col 7, lines 34-52, Jurrius discloses that the protective material can be non-woven polypropylene, polypropylene is a hydrophobic material, furthermore, Jurrius discloses that the protective material prevents liquids from passing, therefore, it is impermeable, see full disclosure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood cover of the modified Pinson to have the non-woven material of hydrophobic and impermeable polypropylene as taught by Jurrius for the purpose of providing a material that would protect the user from viruses, bodily fluid, and bacteria. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pinson (4,411,023) or Pinson (4,411,023) in view of Courtney (4,981,134) as applied to claim 5 above, and further in view of Mawhirt (2006/0090756).
Regarding claim 9, the modified Pinson fails to disclose that the face shield (20 of Pinson) is made of a thermoplastic that is a polyester material. 
However, Mawhirt teaches a face shield (12, fig. 1) made from a thermoplastic that is polyester material (see paragraph 0008 and claim 15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face shield of the modified Pinson to be made from a thermoplastic polyester material as taught by Mawhirt for the purpose of providing a material that can be utilized to make a face shield, furthermore, polyester material is a material that is readily available and is durable. 
Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pinson (4,411,023) in view of Courtney (4,981,134) as applied to claim 5 above, and further in view of Patterson (2008/0245364).
Regarding claim 11, the modified Pinson discloses a breathing mask (1 in fig. 1 with 77 instead of 31, see fig. 5a and col 3, lines 14-32 of Courtney) comprising an elongated body (77, 9, and 7, figs. 1-6 of Courtney) having an inhalation compartment and an exhalation compartment (inhalation compartment is the compartment that is adjacent to 39 in 7 and the space that accommodate filter 5, see fig. 1, and the exhalation compartment is the compartment that is adjacent to 35 in 7, see fig. 1, col 1, line 56 to col 2, line 57 of Courtney); wherein an inhalation opening is arranged over the inhalation compartment and an exhalation opening arranged over the exhalation compartment (see the annotated-Courtney fig. 1 above); wherein an inhalation valve member (39, fig. 1, col 2, lines 29-57 of Courtney) is arranged over the inhalation opening, and an exhalation valve member (35, fig. 1, col 2, lines 29-57 of Courtney) arranged over the exhalation opening (see the annotated-Courtney figs. 1-2 above), an inhalation filter (5, fig. 1, col 1, line 56 to col 2, line 57 of Courtney) arranged in the inhalation compartment, a removable closure (3, fig. 1 of Courtney) to secure filter (5 of Courtney) to the elongated body of the mask (col 1, line 56 to col 2, line 11 of Courtney, Courtney discloses the closure 3, and that the closure 3 comprises snap fits projections 11 that allows disassembling), but fails to disclose an exhalation filter arranged in the exhalation compartment, and that such filters being the same or different material, integral or non-integral. 
However, Patterson teaches an exhalation filter (170, fig. 1) adjacent to an exhalation valve (137, fig. 1, paragraph 0016). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhalation valve of the modified Pinson to be adjacent to an exhalation filter as taught by Patterson for the purpose of providing safety to others by filtering the exhalation of the wearer of the mask. 
After the modification, the inhalation filter (5 of Courtney) and the exhalation filter (170 of Patterson) can be interpreted as non-integral since Patterson discloses the exhalation filter as separate filter.
Regarding claim 13, the modified Pinson fails to disclose that a single integral filter is place in both inhalation and inhalation compartments. 
However, Courtney discloses an integral for two inhalation ports (see filter 5 for both inhalation ports located at 39 of Courtney, see figs. 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhalation filter and inhalation filter of the modified Pinson to be an integral filter as taught by Courtney for the purpose of providing a simple design having a single filter, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B)
Regarding claim 14, the modified Pinson discloses that the inhalation compartment cavity is larger than the exhalation cavity (the inhalation cavity is interpreted as the cavity that is of the inhalation compartment as shown in the annotated-Courtney fig. 1 above and the space between 7 and 9 of Courtney that formed an inhalation path, while the exhalation compartment cavity is the space of just the exhalation compartment in 7, which is smaller than the inhalation compartment cavity).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pinson (4,411,023) in view of Courtney (4,981,134) and Patterson (2008/0245364) as applied to claim 11 above, and further in view of Freriks (2006/0201511).
Regarding claim 12, the modified Pinson fails to disclose that the inhalation filter is made of a material with a high filtration requirement, while the exhalation filter is made of a material with a lower filtration requirement. 
However, Freriks teaches an inhalation filter is made of a material with a high filtration requirement, while the exhalation filter is made of a material with a lower filtration requirement (see paragraph 0032, Freriks discloses that the exhalation HEPA filter has different design criterial from the inhalation HEPA filter because the moisture content of exhaled breathe, thus, the exhalation filter can be of somewhat less total filtration surface, and should have a more open weave).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhalation filter and the exhalation filter of the modified Pinson to have the inhalation filter is made of a material with a high filtration requirement, while the exhalation filter is made of a material with a lower filtration requirement as taught by Freriks for the purpose of providing comfort to the user by providing a exhalation filter that does not retain moisture as much as the inhalation filter. 
If there is any doubt as to the obviousness of the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhalation filter and the exhalation filter of the modified Pinson to have the inhalation filter made of a material with a high filtration requirement, while the exhalation filter is made of a material with a lower filtration requirement for the purpose of providing a filtration requirement for a particular need of the user/patient, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pinson (4,411,023) in view of Courtney (4,981,134) and Patterson (2008/0245364) as applied to claim 11 above, and further in view of Russell (2004/0237962) and Suda (4,901,370).
Regarding claim 12, the modified Pinson fails to disclose that the inhalation filter is made of a material with a high filtration requirement, while the exhalation filter is made of a material with a lower filtration requirement. 
However, Russell teaches an inhalation filter having a high filtration requirement (see paragraph 0020, Russell discloses filter 0.1 micron).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhalation filter of the modified Pinson to have a high filtration requirement as taught by Russell for the purpose of providing safety to the user by allowing the inhalation filter to filter out very small particulate.
The modified Pinson fails to disclose that the exhalation filter is made of a material with a lower filtration requirement.  
However, Suda teaches an exhalation filter having a low filtration requirement (see col 6, line 60 to col 7, line 3, Suda discloses that filter 95 in fig. 7 filter 0.3 microns or larger).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhalation filter of the modified Pinson to have a low filtration requirement as taught by Suda for the purpose of providing safety to the surrounding environment by allowing the exhalation filter to filter out a particular contaminants.
If there is any doubt as to the obviousness of the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhalation filter and the exhalation filter of the modified Pinson to have the inhalation filter made of a material with a high filtration requirement, while the exhalation filter is made of a material with a lower filtration requirement for the purpose of providing a filtration requirement for a particular need of the user/patient, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Key (2020/0155877) is cited to show a mask having an inlet valve and an outlet valve. 
Danford (2016/0129287) is cited to show a mask comprising a plurality of valves and filters. 
Hacke (2009/0250060) is cited to show a mask having an exhalation valve having a filter. 
Yazdi (2016/0243383) is cited to show a hood having a face shield and a mask. 
Hine (2009/0217926) is cited to show a respirator comprising a filter and a plurality of valves. 
Choi (2012/0260920) is cited to show a mask having an inhalation valve, exhalation valve and a filter. 
Resnick (2008/0105255) is cited to show a hood having a mask. 
Haughey (5,140,980) is cited to show a hood having a mask and an exhalation valve. 
KR 2020150002911 is cited to show a mask having an inhalation valve, a filter, and an exhalation valve. 
Xu (DE 202015100431) is cited to show an inlet port, outlet port, an exhalation valve, a filter, and a closure member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785